Citation Nr: 0902195	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a claimed right ear 
condition.  

2.  Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from October 1955 to September 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the RO.  

On his Form 9 dated in May 2007, the veteran requested to 
testify at a hearing before a Veteran's Law Judge at the RO.  
In September 2007, the veteran withdrew his request for a 
hearing and, since that time, has not requested the 
opportunity to testify at another hearing.  The Board 
therefore finds that the request to testify at a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704.  

In several statements submitted to the Board, to include 
those dated in September 2005 and May 2007, the veteran 
asserts having a bilateral hearing loss as a result of his 
active service.  This claim has not been adjudicated by the 
RO.  In addition, the veteran has indicated that he has a 
neck and left arm conditions that are the result of a back 
injury sustained while in the service.  These matters are 
referred to the RO for appropriate action.  

The issue of service connection for a back condition is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

The veteran currently is not shown to have a right ear 
disorder, to include any due to an infection, due to any 
event or incident of his period of active service.  


CONCLUSION OF LAW

The veteran does not have a right ear disability, to include 
otitis, that is due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in September 2003 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A careful review of the service treatment record shows that 
the veteran was treated in April 1956 for complaints of right 
ear pain.  He was diagnosed with otitis.  A myringectomy was 
performed on two occasions two days apart, allowing the right 
ear to drain.  A May 1956 treatment report indicated that 
symptoms had resolved, sinuses were clear and the ears were 
"ok."  No additional treatment for the ears was noted in 
service and the veteran's separation examination was 
indicated that his ears and hearing were normal.  

After service, the veteran has been noted to have bilateral 
hearing loss, but there is no indication in his treatment 
records of any current right ear condition, to include any 
type of otitis or infection.  

In addition, an April 2004 ENT examination specifically 
indicated that both tympanic membranes were clear and intact 
with no evidence of cercumen impactation, otitis externa, 
otitis media or middle ear effusion on either side.  

Based on this record, the Board finds that the veteran's 
claim of service connection for a right ear disorder must be 
denied.  

The medical evidence in this case is found to preponderate 
against the claim.  While the record shows treatment for 
otitis in service, this condition is shown by the recent 
examination findings to have resolved.  The veteran has 
presented no competent evidence to support any assertion of 
having current right ear disability.  In this regard, the 
Board notes that without a current diagnosis, a claim of 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the foregoing, the Board finds that the evidence 
preponderates against a finding that the veteran has a 
current right ear disability, to include otitis, that can be 
causally linked to the manifestations exhibited in active 
service.  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this regard, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has the aforementioned disability and, if so, whether 
such disability is related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of a 
current right ear disability  and it follows that there can 
be no competent evidence indicating that such condition is 
related to the veteran's active duty service.  38 C.F.R. § 
3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board therefore concludes that a VA examination of the 
veteran for this disability is not necessary in this case. 


ORDER

Service connection for a claimed right ear disorder, to 
include otitis, is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a back condition must be 
remanded for further action.  

In this case, the veteran contends that he injured his back 
in July 1956 when he fell off of an airplane wing.  He 
indicated that he sought treatment for this injury at the 
Atsugi Naval Air Station Infirmary.  He reports having t x-
rays taken and being placed on light duty for a week.  

The veteran's service medical records do not contain records 
related to a back injury or fall, but an April 1959 treatment 
record does indicate that the veteran sought chiropractic 
treatment for his back.  This was indicated to be in 
connection with a headache condition.  The X-ray studies of 
the veteran's neck were noted to be negative for fracture or 
dislocation or joint space narrowing.  

After service, the veteran was treated for chronic back pain.  
He has been indicated to have minimal spondylosis at L5-S1 
with mild convexity of the lumbar spine toward the right 
side, moderate discogenic changes of the upper thoracic spine 
with marked discogenic changes noted between T9 and T12, and 
mild kyphosis.  He has been diagnosed with degenerative joint 
disease of the T-spine and hypertrophic thoracic spondylosis.  
He has also been diagnosed with degenerative disc disease of 
L5-S1 and mild degenerative apophyseal joint disease L5-S1 
bilaterally.  Longstanding myofacial pain syndrome is also 
noted in the veteran's treatment records.  

Here, the Board notes that a March 1988 treatment note 
indicates that the veteran reported low back pain since 1958 
and that, while he was in the service, he developed an injury 
to the back.  

This note also indicated that, since that time, the veteran 
had repeated injuries as well as continuous pain in the mid 
to low back.  He was also indicated to have a possible 
scoliosis with an S curve of the cervical and low back.  

A July 1984 physician's statement in connection with Social 
Security disability also indicated that the veteran suffered 
from a strain/sprain.  This report indicated symptoms from 
December 22, 1982.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine whether the 
veteran has a back disability that is related to his service.  
Pursuant to VCAA, such an examination is warranted to 
adjudicate the veteran's claims.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2008). 

Prior to affording the veteran VA examinations in connection 
with his claims, the veteran should also be afforded an 
opportunity to submit any additional medical records relevant 
to his claim.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

In this regard, the Board notes that the veteran's claims 
file indicates that the veteran was receiving Social Security 
Administration disability benefits in 1983 and 1984 and 
perhaps afterwards in connection with his back condition.  No 
records related to this award, however, have been associated 
with the veteran's claims file.  

Upon remand, the RO should therefore contact the Social 
Security Administration and take all necessary attempts to 
obtain all records related to this application. 38 C.F.R. 
§ 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting 
to obtain records in the custody of a Federal department or 
agency, including the Social Security Administration, VA must 
make as many requests as are necessary to obtain relevant 
records; VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile).  

Accordingly, the remaining matter is  REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him since 
service for his back.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should obtain all VA treatment 
records dated from September 2005 to the 
present and associate those records with 
the claims folder.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination as follows.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All necessary 
special studies or tests, including X-ray 
studies and range of motion studies, 
should be accomplished.    

The examiner is asked to determine 
whether the veteran has a back disability 
and if so, stated the diagnosis or 
diagnoses.  The examiner is then asked to 
state whether such disability is related 
to or had its onset during service, or 
within one year of service.  In this 
regard, the examiner should comment on 
the medical records contained in the 
veteran's claims file.  Specifically, the 
examiner should comment on the veteran's 
service medical records, the March 1988 
and April 1984 medical records noted 
above, and the veteran's statements that 
he injured his back in service when he 
fell off of an airplane wing.  

The examiner should also indicate whether 
the veteran's back condition(s) is the 
result of a congenital or preexisting 
condition.  In this regard, the examiner 
is asked to state whether the back 
condition existed prior to the veteran's 
period of active duty and, if so, state 
(if possible) the approximate date of 
onset of such disorder.  If the 
disability, preexisted the veteran's 
period of active duty, the examiner 
should state whether such disorder 
increased in disability during such 
period of active duty.  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether there 
was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  
Finally, if the disability, increased in 
disability during service, the examiner 
should state whether such increase was 
due to the natural progression of the 
disease.  

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, and post-service 
treatment records. The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.  

5.  After completion of the foregoing, 
the RO should again review the claim.  If 
any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


